Citation Nr: 0534741	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  97-35 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a fractured left ankle.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a stress fracture of the left foot.  

3.  Entitlement to an initial compensable evaluation for 
hypertension prior to January 26, 1999 and in excess of 10 
percent since January 26, 1999.  

4.  Entitlement to an initial compensable evaluation for 
residual lacerations of the third and fourth fingers of the 
left hand.  

5.  Entitlement to service connection for hearing loss. 

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for faintness and 
lightheadedness claimed as vertigo.  
REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to June 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Newark, New Jersey 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.  

In the rating decision on appeal, the RO, in pertinent part, 
granted service connection for hypertension.  A 
noncompensable evaluation was assigned, effective June 3, 
1995.  During the pendency of the appeal, by way of a June 
1999 rating decision, the RO assigned a 10 percent evaluation 
for hypertension.  The evaluation was effective January 26, 
1999.  In November 1999, the veteran filed a claim seeking an 
earlier effective date for the grant of a 10 percent 
evaluation for hypertension.  The RO has yet to adjudicate 
this issue.  Accordingly, it is referred to the RO for 
appropriate action.  

As the veteran has perfected an appeal as to the initial 
ratings assigned for the service-connected left ankle, left 
foot, hypertension, and disability of the third and fourth 
fingers of the left hand, the Board has characterized these 
issues in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to the issues on appeal.  

In this respect, in a July 2000 letter, the veteran notified 
the RO of a change of address.  Despite the notice, it 
appears that the RO sent all correspondence thereafter, to 
include notices scheduling the veteran for VA examinations, a 
rating action, and Supplemental Statements of the Case to his 
former address.  There is no indication that the 
correspondences were forwarded to the veteran's current 
address of record or other indication that he received the 
RO's letters.  As a likely result of the RO's administrative 
error, the veteran failed to report to scheduled examinations 
in December 2003, August 2004 and October 2004.  

In addition, there is a question as to whether the veteran 
received notice of the December 2001 rating decision that 
denied entitlement to service connection for residuals of 
intracranial/intracerebral hemorrhage secondary to service-
connected hypertension.  

Finally, in the July 2000 correspondence, the veteran 
requested a hearing at the RO before RO personnel.  It is 
unclear what issue or issues for which the veteran is seeking 
a hearing.  As such, upon remand, the RO should clarify 
whether the veteran still desires a hearing.  

Accordingly, the matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should verify that the 
veteran's address is as listed on his 
correspondence dated July 26, 2000.  
Thereafter, the RO should send the 
veteran all correspondence, rating 
decisions and Supplemental Statements of 
the Case previously sent to the veteran's 
former address.  In addition, the veteran 
should be another opportunity to identify 
or submit additional evidence pertinent 
to the issues on appeal.  The RO should 
clarify whether the veteran wants a 
hearing with respect to any of the issues 
on appeal.  

2.  After receiving the appellant's 
response, if any, the RO should assist 
the appellant in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2005).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The veteran should again be scheduled 
for VA examinations specific to his 
claims for service connection as well as 
his claims for higher initial disability 
evaluations.  The entire claims file must 
be made available to the physician(s) 
designated to examine the veteran and the 
examination report(s) should include 
discussion of the veteran's documented 
medical history and assertions.  

Specifically, he should be afforded an 
audiologic examination for determining 
the current nature and etiology of 
claimed hearing loss and tinnitus.  
Following audiological testing, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is, at least as likely 
as not, (i.e. is there at least a 50 
percent probability) that any currently 
diagnosed hearing loss and/or tinnitus 
was incurred in or aggravated by active 
military service.  

The veteran should be afforded an 
examination(s) to determine the current 
nature and etiology of a disability 
manifested by faintness and 
lightheadedness, claimed as vertigo.  The 
examiner(s) should render an opinion, 
consistent with sound medical principles, 
as to whether any vertigo-type disability 
is, at least as likely as not, (i.e. is 
there at least a 50 percent probability) 
was incurred in or aggravated by active 
military service.  With respect to any 
diagnosed vertigo, the examiner should 
further offer an opinion as to whether 
such is due to or aggravated by the 
veteran's service-connected hypertension.  

In addition, the veteran should be 
afforded an examination(s) for purposes 
of evaluating the current severity of his 
service-connected hypertension, residuals 
of a stress fracture to the left foot, 
residuals of a left ankle fracture, and 
residuals of a laceration to the third 
and fourth fingers of the left hand.  All 
indicated tests and studies, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

4.  If the veteran fails to report to the 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) from the pertinent VA medical 
facility that informs the veteran of the 
date and time of the examination(s).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate Supplemental 
Statement Of the Case (to include clear 
reasons and bases for the RO's 
determinations, and consideration of 
"staged ratings", if appropriate) and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

